                            UNirrED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                     AT PIKEVILLE

MARY JOE BUNDY EVERAGE,
      Plaintiff,

v.                                                               JUDGMENT

JOHNSON AND JOHNSON and
JANSSEN PHARMACEUTICALS, INC.
      Defendants.



                                         *** *** ***
       In accordance with the opinion and order entered on this date, the Court hereby ORDERS

and ADJUDGES as follows:

       1) Plaintiff Mary Joe Bundy Everage's motion for summary judgment (DE 23) is

          DENIED;

       2) The motion for summary judgment by defendants Johnson and Johnson and Janssen

          Pharmaceuticals, Inc. (DE 27) is GRANTED;

       3) Judgment is entered in favor of the defendants; and

       4) This action is STRICKE     from the Court's active docket.



This yd day of April 2019
                                                                       S~By:
                                                                       Karen K. Calclw(tl
                                                                       United Statn Distrid Judge
